Cartter, Ch. J.,
delivered the opinion of the court orally, in substance as. follows:
This is a cross-bill filed by Mr. Van Riswick, praying that the indebtedness from Charles C. Wallach to said Van Riswick may be decreed a valid lien upon the property in ■ controversy, in the hands of the heirs at law of the said Wallach, aud that said indebtedness may be satisfied from the proceeds of a sale of said premises. The court have con*392sidered this proposition with great care, and have come to the conclusion that the plea interposed by the heirs is a complete bar to this relief. The alleged indebtedness was the consideration of the conveyance. The deed embraced the property now in controversy, and also another lot of land which Yan Riswick has since conveyed away.
The deed to Yan Riswick contained the usual covenants of warranty, and was received in full satisfaction of the amount due. We think the indebtedness was merged in that transaction, and that the relations which had previously subsisted between them were exchanged for those created by the covenants in the deed; and we think that his remedy is upon these covenants alone. Entertaining these view’s, we have come to the conclusion that the plea to the cross-bill must be allow’ed.